—In a proceeding pursuant to CPLR 7511 to vacate an arbitration award, the petitioner appeals from an order of the Supreme Court, Kings County (Golden, J.), dated February 27, 1998, which granted the cross motion to dismiss the petition.
Ordered that the order is affirmed, with costs.
The petitioner was employed by the respondent as a teacher from March 1984 until April 1996. After the respondent discharged the petitioner from employment, the petitioner’s union initiated a grievance proceeding on her behalf, pursuant to the collective bargaining agreement between the union and the respondent. After the discharge of the petitioner was upheld, the union brought an arbitration pursuant to the collective bargaining agreement, and the discharge was again upheld. The petitioner then commenced this proceeding pursuant to CPLR 7511 to vacate the arbitration award. However, since the petitioner was a “party” to neither the collective bargaining agreement nor the arbitration, she lacks standing to seek vacatur of the arbitrator’s award (see, CPLR 7511; Chupka v Lorenz-Schneider Co., 12 NY2d 1; Matter of Alava v Consolidated Edison Co., 183 AD2d 713). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.